IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
MARK DOWNEY, )
Plaintiff,
VS. .) No, 3:19-CV-1710-S-BH
UNITED STATES OF AMERICA, et al., 5
Defendants.

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

 

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C, § 636(b)(1), the Court is of the opinion that the Findings and Conclu-
sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions
of the Court. The plaintiff's Application to Proceed In Forma Pauperis, filed July 17, 2019 (doc.
4), is DENIED, and the case will be dismissed by separate judgment for failure to prosecute or
follow orders of the Court.

SO ORDERED.

SIGNED November 7 , 2019.

 

 

UNITED STATES DISTRICT JUDGE

 
